    Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 1 of 16 PageID: 1474




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


SANDY R.,

                Plaintiff,
                                                       Case No. 2:19-cv-19917
         v.                                            Magistrate Judge Norah McCann King

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                Defendant.


                                     OPINION AND ORDER

         This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the applications of Plaintiff Sandy R. for Disability

Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq., and for

Supplemental Security Income under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381 et

seq. Plaintiff appeals from the final decision of the Commissioner of Social Security denying

Plaintiff’s application.1 After careful consideration of the entire record, including the entire

administrative record, the Court decides this matter pursuant to Rule 78(b) of the Federal Rules

of Civil Procedure and Local Civil Rule 9.1(f). For the reasons that follow, the Court reverses the

Commissioner’s decision and remands the action for further proceedings.

I.       PROCEDURAL HISTORY

         On December 30, 2015, Plaintiff filed applications for disability insurance benefits and

supplemental security income, alleging that he has been disabled since May 2, 2014. R. 115, 129,



1
 Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted as Defendant in her
official capacity.
                                              1
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 2 of 16 PageID: 1475




142s–43, 145, 171–72, 258–66. 2 The applications were denied initially and upon

reconsideration. R. 177–87, 189–94. Plaintiff sought a de novo hearing before an administrative

law judge. R. 195–96. Administrative Law Judge (“ALJ”) Peter R. Lee held a hearing on July

23, 2018, at which Plaintiff, who was represented by counsel, testified, as did a vocational

expert. R. 43–86. In a decision dated November 21, 2018, the ALJ concluded that Plaintiff was

not disabled within the meaning of the Social Security Act from May 2, 2014, the alleged

disability onset date, through the date of the decision. R. 23–35. That decision became the final

decision of the Commissioner of Social Security when the Appeals Council declined review on

October 3, 2019. R. 1–6. Plaintiff timely filed this appeal pursuant to 42 U.S.C. § 405(g). ECF

No. 1. On June 4, 2020, Plaintiff consented to disposition of the matter by a United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil

Procedure. ECF No. 10. 3 On that same day, the case was reassigned to the undersigned. ECF No.

11. The matter is now ripe for disposition.

II.    LEGAL STANDARD

       A.      Standard of Review

       In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204




 2
  Plaintiff filed an earlier application for disability insurance benefits on June 2, 2014, alleging a
disability onset date of August 28, 2010. R. 93. An ALJ denied this claim on May 1, 2014, R.
90–106, and the Appeals Council denied review on July 14, 2015. R. 107–13. Plaintiff therefore
notes that he “has an administratively imposed onset date of May 2, 2014, the day after the date
of the previous unfavorable decision, based on the doctrine of res judicata. However, Plaintiff
has not worked since 2010[.]” Plaintiff’s Brief, ECF No. 9, p. 1 n.3 (citing R. 48–49).
 3
  The Commissioner has provided general consent to Magistrate Judge jurisdiction in cases
 seeking review of the Commissioner’s decision. See Standing Order In re: Social Security Pilot
 Project (D.N.J. Apr. 2, 2018).
                                              2
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 3 of 16 PageID: 1476




F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to

determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d

Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565

(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,

No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less

than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.

Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       The substantial evidence standard is a deferential standard, and the ALJ’s decision cannot

be set aside merely because the Court “acting de novo might have reached a different

conclusion.” Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986); see, e.g., Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ’s findings of fact are supported

by substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) (citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)); K.K.,

2018 WL 1509091, at *4 (“‘[T]he district court ... is [not] empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.’”) (quoting Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).

       Nevertheless, the Third Circuit cautions that this standard of review is not “a talismanic

or self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)

(“The search for substantial evidence is thus a qualitative exercise without which our review of

social security disability cases ceases to be merely deferential and becomes instead a sham.”);

                                                 3
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 4 of 16 PageID: 1477




see Coleman v. Comm’r of Soc. Sec., No. 15-6484, 2016 WL 4212102, at *3 (D.N.J. Aug. 9,

2016). The Court has a duty to “review the evidence in its totality” and “take into account

whatever in the record fairly detracts from its weight.” K.K., 2018 WL 1509091, at *4 (quoting

Schonewolf v. Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (citations and quotations omitted));

see Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (stating that substantial evidence exists

only “in relationship to all the other evidence in the record”). Evidence is not substantial if “it is

overwhelmed by other evidence,” “really constitutes not evidence but mere conclusion,” or

“ignores, or fails to resolve, a conflict created by countervailing evidence.” Wallace v. Sec’y of

Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing Kent, 710 F.2d at 114); see

K.K., 2018 WL 1509091, at *4. The ALJ decision thus must be set aside if it “did not take into

account the entire record or failed to resolve an evidentiary conflict.” Schonewolf, 972 F. Supp.

at 284-85 (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).

       Although an ALJ is not required “to use particular language or adhere to a particular

format in conducting [the] analysis,” the decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004) (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000)); see K.K., 2018 WL 1509091, at *4. The Court “need[s] from the ALJ not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Cotter, 642 F.2d at 705-06; see Burnett, 220 F.3d at 121

(“Although the ALJ may weigh the credibility of the evidence, [s/]he must give some indication

of the evidence which [s/]he rejects and [the] reason(s) for discounting such evidence.”) (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d. Cir. 1999)). “[T]he ALJ is not required to supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence or short

                                                   4
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 5 of 16 PageID: 1478




paragraph would probably suffice.” Cotter v. Harris, 650 F.2d 481, 482 (3d Cir. 1981). Absent

such articulation, the Court “cannot tell if significant probative evidence was not credited or

simply ignored.” Id. at 705. As the Third Circuit explains:

       Unless the [ALJ] has analyzed all evidence and has sufficiently explained the
       weight [s/]he has given to obviously probative exhibits, to say that [the] decision is
       supported by substantial evidence approaches an abdication of the court’s duty to
       scrutinize the record as a whole to determine whether the conclusions reached are
       rational.

Gober, 574 F.2d at 776; see Schonewolf, 972 F. Supp. at 284-85.

       Following review of the entire record on appeal from a denial of benefits, the Court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong

                                                 5
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 6 of 16 PageID: 1479




[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.

        B.      Sequential Evaluation Process

        The Social Security Act establishes a five-step sequential evaluation process for

determining whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4). “The claimant bears the burden of proof at steps one through

four, and the Commissioner bears the burden of proof at step five.” Smith v. Comm’r of Soc.

Sec., 631 F.3d 632, 634 (3d Cir. 2010) (citing Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92

(3d Cir. 2007)).

        At step one, the ALJ determines whether the plaintiff is currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, then the inquiry ends because the

plaintiff is not disabled.

        At step two, the ALJ decides whether the plaintiff has a “severe impairment” or

combination of impairments that “significantly limits [the plaintiff’s] physical or mental ability

to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c), 416.920(c). If the plaintiff does not

have a severe impairment or combination of impairments, then the inquiry ends because the

plaintiff is not disabled. Otherwise, the ALJ proceeds to step three.

        At step three, the ALJ decides whether the plaintiff’s impairment or combination of

impairments “meets” or “medically equals” the severity of an impairment in the Listing of

Impairments (“Listing”) found at 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §§

404.1520(d), 416.920(d). If so, then the plaintiff is presumed to be disabled if the impairment or

combination of impairments has lasted or is expected to last for a continuous period of at least 12

months. Id. at §§ 404.1509, 416.909. Otherwise, the ALJ proceeds to step four.

                                                 6
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 7 of 16 PageID: 1480




       At step four, the ALJ must determine the plaintiff’s residual functional capacity (“RFC”)

and determine whether the plaintiff can perform past relevant work. 20 C.F.R. §§ 404.1520(e),

(f), 416.920(e), (f). If the plaintiff can perform past relevant work, then the inquiry ends because

the plaintiff is not disabled. Otherwise, the ALJ proceeds to the final step.

       At step five, the ALJ must decide whether the plaintiff, considering the plaintiff’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

the national economy. 20 C.F.R. §§ 404.1520(g), 416.920(g). If the ALJ determines that the

plaintiff can do so, then the plaintiff is not disabled. Otherwise, the plaintiff is presumed to be

disabled if the impairment or combination of impairments has lasted or is expected to last for a

continuous period of at least twelve months.

III.   ALJ DECISION AND APPELLATE ISSUES

       The Plaintiff was 46 years old on his alleged disability onset date. R. 33. Plaintiff met the

insured status requirements of the Social Security Act through June 30, 2015. R. 26. At step

one, the ALJ found that Plaintiff had not engaged in substantial gainful activity between May 2,

2014, the alleged disability onset date, and the date of the decision. Id.

       At step two, the ALJ found that Plaintiff suffered from the following severe impairments:

degenerative disc disease, radiculopathy, headaches, status-post rotator cuff tear of the right

shoulder, osteoarthritis of bilateral shoulders, TMJ dysfunction syndrome, obesity, sleep apnea,

and ACL tear of the left knee. Id. The ALJ further found that Plaintiff’s hyperlipidemia, carpal

tunnel syndrome, blood clot in vein, and digestive disorder were not severe. Id. The ALJ also

found that Plaintiff’s medically determinable mental impairments of attention deficit disorder

(“ADHD”) and bipolar disorder were not severe. R. 26–27.

       At step three, the ALJ found that Plaintiff did not suffer an impairment or combination of

                                                  7
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 8 of 16 PageID: 1481




impairments that met or medically equaled the severity of any Listing. R. 27–28.

       At step four, the ALJ found that Plaintiff had the RFC to perform light work subject to

various additional limitations. R. 28–33. The ALJ also found that this RFC did not permit the

performance of Plaintiff’s past relevant work as an emergency medical technician and a van

driver. R. 33.

       At step five, the ALJ found that a significant number of jobs—i.e., approximately 152,000

jobs as an information clerk; approximately 74,060 jobs as an office helper; approximately 5,638

jobs as an electronic accessory assembler—existed in the national economy and could be

performed by an individual with Plaintiff’s vocational profile and RFC. R. 34. The ALJ therefore

concluded that Plaintiff was not disabled within the meaning of the Social Security Act from

May 2, 2014, his alleged disability onset date, through the date of the decision. R. 35.

      Plaintiff disagrees with the ALJ’s findings at step four and asks that the decision of the

Commissioner be reversed and remanded with directions for the granting of benefits or,

alternatively, for further proceedings. Plaintiff’s Brief, ECF No. 9; Plaintiff’s Reply Brief, ECF

No. 13. The Commissioner takes the position that her decision should be affirmed in its entirety

because the ALJ’s decision correctly applied the governing legal standards, reflected

consideration of the entire record, and was supported by sufficient explanation and substantial

evidence. Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF No. 12.

IV.    SUMMARY OF RELEVANT MEDICAL EVIDENCE

       Plaintiff began treating on a monthly basis with Marivi De Jesus, M.D., a pain

 management specialist, on June 1, 2017. R. 1283. On July 18, 2018, Dr. De Jesus completed a

 seven-page fill-in-the-blank and check-the-box form entitled “Pain Assessment.” R. 1283–89

 (Exhibit D46F) (“Dr. De Jesus’ July 2018 opinion”). Dr. De Jesus noted that Plaintiff suffers

                                                 8
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 9 of 16 PageID: 1482




from medical impairments that can reasonably be expected to produce pain, including cervical

disc disorder with radiculopathy, intervertebral disc disorder with radiculopathy (lumbar),

intervertebral disc replacement in the thoracic region, and lateral epicondylitis (left elbow). R.

1283. When asked to list the clinical and laboratory findings that support these diagnoses, Dr.

De Jesus wrote, “[p]lease refer to previously sent record.” Id. According to Dr. De Jesus,

Plaintiff’s ongoing impairments were expected to last at least 12 months and Plaintiff was not

a malingerer. Id. Dr. De Jesus described Plaintiff’s pain as constant and resulted in difficulty

with activities of daily living as well as decreased sleep. R. 1284. The pain existed in

Plaintiff’s neck, hands bilaterally, shoulders bilaterally, and lower back radiating to the legs

bilaterally; there was also numbness and paresthesia in the toe as well as intermittent left

elbow pain with occasional swelling. Id. Prolonged standing, walking, sitting, and cold

weather precipitated and aggravated Plaintiff’s pain. Id. According to Dr. De Jesus, Plaintiff

suffered from Complex Regional Pain Syndrome (“CRPS”) or Chronic Pain Syndrome

(“CPS”); Plaintiff’s pain has lasted for more than six months and has resulted in impaired

sleep, numbness, and paresthesias. R. 1285. Plaintiff ‘s pain was treated with injections and

opioid analgesia as well as non-pharmacological measures such as massage, physical therapy,

and a TENS unit. Id.

      Dr. De Jesus opined that Plaintiff could perform a job in a seated position for two hours

and could stand and/or walk for two hours. R. 1287. Plaintiff would be required to avoid

continuous sitting in an eight-hour day, although the doctor was “unable to estimate” how

frequently Plaintiff would have to change position. Id. Plaintiff was not required to elevate his

legs while sitting. Id. Dr. De Jesus went on to identify additional functional limitations,

opining that Plaintiff could frequently (defined as 1/3 to 2/3 of an eight-hour day) lift and

                                                 9
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 10 of 16 PageID: 1483




 carry up to 10 pounds, but could rarely or never carry over 10 pounds. Id. Finding that

 Plaintiff has significant limitations in reaching, handling, or fingering, Dr. De Jesus opined

 that, in an eight-hour workday, Plaintiff could frequently grasp, turn, and twist objects with

 both hands and frequently use both hands/fingers for fine manipulations, but could only

 occasionally (defined as up to 1/3 of an eight-hour workday) use either arm for reaching

 (including overhead reaching). R. 1288. According to Dr. De Jesus, Plaintiff’s symptoms were

 likely to increase if he were placed in a competitive work environment and Plaintiff’s pain,

 fatigue, or other symptoms would frequently interfere with his attention and concentration. Id.

 Dr. De Jesus believed that Plaintiff would need to take unscheduled rest breaks at

 unpredictable intervals throughout an eight-workday but the doctor was “unable to predict”

 how long Plaintiff would have to rest before returning to work. Id. Plaintiff was likely to be

 absent from work more than three times a month as a result of his impairments or treatment. R.

 1289. Finally, Dr. De Jesus opined that Plaintiff’s symptoms and related limitations began as

 far back as 1995. Id.

V.     DISCUSSION

       Plaintiff raises different challenges to the ALJ’s decision, including, inter alia, that the

ALJ erred in weighing Dr. De Jesus’ opinions. Plaintiff’s Brief, ECF No. 9, pp. 25–32;

Plaintiff’s Reply Brief, ECF No. 13. This Court agrees.

       An ALJ must evaluate all record evidence in making a disability determination. Plummer,

186 F.3d at 433; Cotter, 642 F.2d at 704. The ALJ’s decision must include “a clear and

satisfactory explication of the basis on which it rests,” and one sufficient to enable a reviewing

court “to perform its statutory function of judicial review.” Cotter, 642 F.2d at 704–05.

Specifically, the ALJ must discuss the evidence that supports the decision, the evidence that the

                                                 10
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 11 of 16 PageID: 1484




ALJ rejected, and explain why the ALJ accepted some evidence but rejected other evidence. Id.

at 705–06; Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 505–06 (3d Cir. 2009); Fargnoli v.

Massanari, 247 F.3d 34, 42 (3d Cir. 2001) (“Although we do not expect the ALJ to make

reference to every relevant treatment note in a case . . . we do expect the ALJ, as the factfinder,

to consider and evaluate the medical evidence in the record consistent with his responsibilities

under the regulations and case law.”). Without this explanation, “the reviewing court cannot tell

if significant probative evidence was not credited or simply ignored.” Cotter, 642 F.2d at 705;

see also Burnett, 220 F.3d at 121 (citing Cotter, 642 F.2d at 705).

       “‘A cardinal principle guiding disability eligibility determinations is that the ALJ accord

treating physicians’ reports great weight, especially when their opinions reflect expert judgment

based on a continuing observation of the patient’s condition over a prolonged period of time.’”

Nazario v. Comm’r Soc. Sec., 794 F. App’x 204, 209 (3d Cir. 2019) (quoting Morales v. Apfel,

225 F.3d 310, 317 (3d Cir. 2000)); see also Brownawell v. Comm’r of Soc. Sec., 554 F.3d 352,

355 (3d Cir. 2008) (stating that an ALJ should give treating physicians’ opinions “great weight”)

(citations omitted); Fargnoli, 247 F.3d at 43 (3d Cir. 2001) (stating that a treating physician’s

opinions “are entitled to substantial and at times even controlling weight”) (citations omitted).

However, “[a] treating source’s opinion is not entitled to controlling weight if it is ‘inconsistent

with the other substantial evidence in [the] case record.’” Hubert v. Comm’r Soc. Sec., 746 F.

App’x 151, 153 (3d Cir. 2018) (quoting 20 C.F.R. § 404.1527(c)(2)); see also Brunson v.

Comm’r of Soc. Sec., 704 F. App’x 56, 59–60 (3d Cir. 2017) (“[A]n ALJ may reject the opinion

of a treating physician when it is unsupported and inconsistent with the other evidence in the

record.”). “In choosing to reject the treating physician’s assessment, an ALJ may not make

speculative inferences from medical reports and may reject a treating physician’s opinion

                                                 11
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 12 of 16 PageID: 1485




outright only on the basis of contradictory medical evidence and not due to his or her own

credibility judgments, speculation or lay opinion.” Morales, 225 F.3d at 317 (internal quotation

marks and citations omitted). The ALJ must consider the following factors when deciding what

weight to accord the opinion of a treating physician: (1) the length of the treatment relationship

and frequency of examination; (2) the nature and extent of the treatment relationship; (3) the

supportability of the opinion; (4) the consistency of the opinion with the record as a whole; (5)

the treating source’s specialization; and (6) any other relevant factors. 20 C.F.R. §§

404.1527(c)(1)–(6), 416.927(c)(1)–(6). 4 Accordingly, “the ALJ still may choose whom to credit

but ‘cannot reject evidence for no reason or the wrong reason.’” Sutherland v. Comm’r Soc. Sec.,

785 F. App’x 921, 928 (3d Cir. 2019) (quoting Morales, 225 F.3d at 317); see also Nazario, 794

F. App’x at 209–10 (“We have also held that although the government ‘may properly accept

some parts of the medical evidence and reject other parts,’ the government must ‘provide some

explanation for a rejection of probative evidence which would suggest a contrary disposition.’”)

(quoting Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994)); Morales, 225 F.3d at 317 (“Where . .

. the opinion of a treating physician conflicts with that of a non-treating, non-examining

physician, the ALJ may choose whom to credit[.]”); Cotter, 642 F.2d at 706–07 (“Since it is

apparent that the ALJ cannot reject evidence for no reason or for the wrong reason, . . . an

explanation from the ALJ of the reason why probative evidence has been rejected is required so

that a reviewing court can determine whether the reasons for rejection were improper.”) (internal

citation omitted).



4
 The Social Security Administration amended the regulations addressing the evaluation of
medical evidence, see, e.g., 20 C.F.R. § 404.1527 (providing that the rules in this section apply
only to claims filed before March 27, 2017); 20 C.F.R. § 416.927 (same), and SSR 96-2p was
rescinded. Plaintiff filed his claims on December 30, 2015.
                                               12
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 13 of 16 PageID: 1486




       Here, at step four of the sequential evaluation process, the ALJ found that Plaintiff had

the RFC to perform light work subject to certain additional limitations:

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform light work as defined in 20 CFR
       404.1567(b) and 416.967(b) except he can never climb ropes, ladders or scaffolds;
       never be exposed to unprotected heights or hazardous machinery. He can
       occasionally climb stairs and ramps but he can never crawl. He can occasionally
       stoop and crouch. He can perform occasional reaching overhead and frequent
       reaching in all other directions. He can perform frequent fingering and handling.
       He can occasionally push and pull. He can occasionally balance. He can have
       occasional exposure to extremes in environmental conditions. He can stand and/or
       walk for four hours in an eight-hour workday.

R. 28. In making this finding, the ALJ considered Dr. De Jesus’ opinions, including the July

2018 opinion (found at Exhibit D46F) as follows: “Dr. DeJesus opined that the claimant will be

absent from work more than three times per month (Exhibit D46F). However, limited weight is

accorded to Dr. DeJesus’s opinion because it is not supported by the evidence.” R. 33.

       Plaintiff challenges, inter alia, the ALJ’s evaluation of Dr. De Jesus’ July 2018 opinion,

arguing that the ALJ did not adequately explain why he discounted this opinion, including how

the evidence failed to support this opinion. Plaintiff’s Brief, ECF No. 9, pp. 27–32; Plaintiff’s

Reply Brief, ECF No. 13. Plaintiff’s arguments are well taken. As a preliminary matter, the Court

notes that the ALJ failed to expressly acknowledge most of the doctor’s specific functional

limitations—including the limitations on Plaintiff’s ability to sit or stand/walk for more than two

hours and more than only occasionally reaching with both arms in an eight-hour workday—and

expressly discounted only the physician’s opinion that Plaintiff would be absent from work more

than three times per month. R. 33, 1287–89. Notably, the ALJ did not explain why he implicitly

rejected these other limitations articulated by Dr. De Jesus, which are not reflected in the RFC

determination. R. 28. Although an ALJ is free to determine whether and to what extent a treating

physician’s opinions should be credited, the ALJ cannot reject evidence from a treating physician
                                               13
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 14 of 16 PageID: 1487




“for no reason[.]” Morales, 225 F.3d at 317 (citation and internal quotation marks omitted); see

also Fargnoli, 247 F.3d at 43 (stating that when an ALJ “weigh[s] the credibility of the evidence,

he must give some indication of the evidence that he rejects and his reason(s) for discounting that

evidence.”).

       In addition, the ALJ nowhere explains why “evidence”- otherwise unidentified - does not

support Dr. De Jesus’ opinion that Plaintiff will be absent from work at least three times per

month. See R. 33 (providing no cites to the record or discussion of the evidence supporting this

conclusion). The ALJ’s decision simply does not allow this Court to understand and assess the

basis for the ALJ’s discounting of this limitation in Dr. De Jesus’ July 2018 opinion. See Jones,

364 F.3d at 505 (stating that an ALJ’s decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review”); Zigarelli v. Comm’r, Soc. Sec.

Admin., No. CV 18-12690, 2019 WL 3459080, at *4 (D.N.J. July 30, 2019) (“The ALJ, however,

does not explain in what way he found the limitation to be vague, nor does he cite to specific

contradictory evidence in the record. . . . [and] fails to explain how the opinion and treatment

note are inconsistent with each other.[] Thus, the Court cannot determine whether the ALJ

properly discounted Dr. Ranawat’s opinion in this regard.”); Hines v. Colvin, No. CV 18-13828,

2018 WL 6313499, at *4 (D.N.J. Dec. 3, 2018) (“These vague citations to the record are

insufficient to ‘provide a clear and satisfactory explication” of the weight given to Dr. Allegra’s

opinion in order to assist a reviewing court in “perform[ing] its statutory function of judicial

review.’”) (quoting Cotter, 642 F.2d at 704–05).

       The Acting Commissioner points to other portions of the record that she believes support

the ALJ’s assessment of Dr. De Jesus’ July 2018 opinion. Defendant’s Brief Pursuant to Local

Civil Rule 9.1, ECF No. 12, pp. 13–14. The Court rejects the Acting Commissioner’s suggestion

                                                 14
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 15 of 16 PageID: 1488




that other evidence in the record supports the ALJ’s consideration of Dr. De Jesus’ July 2018

opinion. Id. The ALJ did not rely on this evidence in weighing this opinion. R. 33. The Court

must therefore reject the Commissioner’s post hoc rationalization in this regard. See Christ the

King Manor, Inc. v. Sec’y U.S. Dep’t of Health & Human Servs., 730 F.3d 291, 305 (3d Cir.

2013) (“Our review must also be based on ‘the administrative record [that was] already in

existence’ before the agency, not ‘some new record made initially in the reviewing court’ or

‘post-hoc rationalizations’ made after the disputed action.”) (quoting Rite Aid of Pa., Inc. v.

Houstoun, 171 F.3d 842, 851 (3d Cir. 1999)); Fargnoli, 247 F.3d at 44 n.7 (3d Cir. 2001)

(stating that a district court should not substitute its own independent analysis for reasoning not

mentioned by the ALJ) (citations omitted); Rhodes v. Comm’r of Soc. Sec., No. CV 18-0678,

2019 WL 1042532, at *6 (D.N.J. Mar. 5, 2019) (“The Court is only permitted to consider the

ALJ’s decision based on the rationale contained in that decision; the Court is not to consider

hypothetical rationales, which may justify the ALJ’s decision, but which were not in fact

underlying the opinion in question.”) (citation omitted).

       Moreover, it is unclear to what extent this error infected the ALJ’s determination of

Plaintiff’s RFC. R. 28–33. Thus, the Court cannot meaningfully review the ALJ’s RFC finding

and determine whether substantial evidence supports that finding at step four. See Murphy v.

Comm’r of Soc. Sec., No. 1:19-CV-20122, 2020 WL 7022746, at *6 (D.N.J. Nov. 30, 2020)

(“The ALJ’s reliance on this misconception, along with other unsupported mischaracterizations

of Plaintiff’s physical abilities . . . permeates the ALJ’s decision. As stated above, these errors

cannot be separated from the ALJ’s analysis of other record evidence such that the Court may

determine whether substantial evidence supports the ALJ’s RFC analysis.”).




                                                  15
Case 2:19-cv-19917-NMK Document 14 Filed 09/09/21 Page 16 of 16 PageID: 1489




       This Court therefore concludes that the decision of the Commissioner must be reversed,

and the matter must be remanded to the Commissioner for further consideration of the opinions

of the treating physician, Marivi De Jesus, M.D., and the RFC determination. Remand is

appropriate, moreover, even if further examination of those opinions again persuades the Acting

Commissioner that Plaintiff is not entitled to benefits; that determination is for the Acting

Commissioner—not this Court—to make in the first instance. Cf. Zuschlag v. Comm’r of Soc.

Sec. Admin., No. 18-CV-1949, 2020 WL 5525578, at *8 (D.N.J. Sept. 15, 2020) (“On remand,

the ALJ may reach the same conclusion, but it must be based on a proper foundation.”); Jiminez

v. Comm’r of Soc. Sec., No. CV 19-12662, 2020 WL 5105232, at *4 (D.N.J. Aug. 28, 2020)

(“Once more, the ALJ did not provide an adequate explanation that would enable meaningful

review, and the Court once more cannot determine what role lay speculation played in the ALJ’s

rejection of this detailed functional assessment from Dr. Marks.”).5

VI.    CONCLUSION

       For these reasons, the Court REVERSES the Commissioner’s decision and REMANDS

the matter for further proceedings consistent with this Opinion and Order.

       The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.

Date: September 9, 2021                               s/Norah McCann King
                                                    NORAH McCANN KING
                                              UNITED STATES MAGISTRATE JUDGE


5
  Plaintiff asserts a number of other errors in the Commissioner’s final decision. Because the
Court concludes that the matter must be remanded for further consideration of the opinions of
Dr. De Jesus and the RFC determination, the Court does not consider those claims. However, on
remand, the Court encourages the Acting Commissioner to similarly clarify why the opinions of
treating physician, Ann Kim, M.D., are not supported by the evidence. R. 32.
                                                   16
